Citation Nr: 0031328	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  99-08 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1973.  This is an appeal from 1998 decisions by the 
Department of Veterans Affairs (VA) Medical Center Portland, 
Oregon (AOJ).  The AOJ denied entitlement to reimbursement or 
payment of the expenses incurred in connection with treatment 
of the veteran at the Salem Hospital, Salem, Oregon, on 
June 20, 1998 on the grounds that the treatment was not for 
an emergency and a VA facility was available for the 
treatment he needed.  38 C.F.R. § 17.120(b) and (c).  

Service connection has been established for several 
disabilities, including post traumatic stress disorder which 
is rated as 100 percent disabling, although it has not been 
found to be permanent in nature.  In a separate claim, the 
veteran did apply for permanence of the rating but was 
denied.  He initiated an appeal and a statement of the case 
(SOC) was issued on that question.  No timely appeal was 
filed following the SOC  and therefore, the question is not 
subject to appellate review.  38 C.F.R. §§  20.200, 20.302.   


REMAND

The record reflects that the veteran has established service 
connection for post-traumatic stress disorder, rated 
100 percent disabling since January 1993; migraine headaches, 
rated 50 percent disabling since June 1995; tinnitus, rated 
10 percent disabling since November 1986; and hemorrhoids, 
rated noncompensable since June 1984.  As noted above, the 
disabilities have not been found to be permanent in nature.  

The veteran was treated at the Salem Hospital, Salem, Oregon, 
on June 20, 1998.  He complained of dizziness and weakness 
for three or four days.  Various studies were conducted.  An 
impression was made of an elevated white count, probably a 
viral syndrome.  Considerable anxiety was also noted.

The veteran's claim was denied by the originating agency on 
the basis that his condition was not emergent in nature and 
that VA medical facilities were feasibly available for his 
treatment.  The question of whether the veteran was qualified 
for the treatment rendered under 38 C.F.R. § 17.120(a) was 
not considered.  

The Board notes that a new section was added to the pertinent 
in August 1999.  The regulation which was added sets forth 
reconsideration procedures regarding claims for benefits 
administered by the Veterans Health Administration (VHA).  
These procedures apply to claims for VHA benefits regarding 
decisions that are appealable to the Board such as 
reimbursement of the cost of private medical services.  
38 C.F.R. § 17.133 (2000).  

Under the new regulation, an individual who disagrees with 
the initial decision denying the claim may obtain 
reconsideration by submitting a reconsideration request in 
writing to the director of the health care facility of 
jurisdiction within one year of the date of the initial 
decision.  The reconsideration decision will be made by the 
immediate supervisor of the initial AOJ decision maker.  The 
request for reconsideration may include a request for a 
meeting with the immediate supervisor of the initial AOJ 
decision maker, the claimant and the claimant's 
representative.  After reviewing the matter, the immediate 
supervisor of the initial AOJ decision maker shall issue a 
written decision that affirms, reverses or modifies the 
initial decision.  

The new regulation is effective August 17, 1999.  Since the 
new regulation became effective during the course of the 
veteran's appeal, the regulation is applicable in his case 
and must be considered.  

In view of the aforementioned matters, the case is REMANDED 
to the originating agency for the following action:

1.  The veteran should be advised of his 
right to submit a request for a 
reconsideration of the decision made in 
his case to the director of the AOJ.  He 
should be informed of his right to 
request a meeting with the immediate 
supervisor of the initial AOJ decision 
maker, the claimant and the claimant's 
representative as part of the 
reconsideration process.  

2.  If the veteran submits a request for 
reconsideration of his claim, the 
immediate supervisor of the initial AOJ 
decision maker should issue a written 
decision that affirms, reverses or 
modifies the initial decision.  

3.  If the veteran does not submit a 
request for reconsideration of his claim 
or if he submits a request and the denial 
in his case is continued, the veteran and 
his representative should be sent a 
supplemental statement of the case which 
reflects consideration of all pertinent 
regulations, including 38 C.F.R. 
§ 17.120(a) and be afforded the 
appropriate time in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.  


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 5 -


